Chase, J.;
Plaintiff insists that the defendant’s answer is practically a general denial and that consequently he is not entitled td a bill of par*290ticulars. When an answer contains only admissions and denials, it may be a-good reason for denying a motion made by the plaintiff to compel a bill of particulars by the defendant (King v. Ross, 21 App. Div. 475; Gray v. Shepard, 36 N. Y. St.. Repr. 610; Stanley v. Block, 56 App. Div. 549), but such an- answer cannot adversely affect the question as to whether the plaintiff should furnish a bill of particulars to the defendant.
In an .action for fraud, unless the defendant denies the fraud charged in the complaint, a bill of particulars of the plaintiff's claim should not be ordered. In this, case the defendant in his answer and amended- answer, both of which were ',read by him at the Special Term, denied the fraud charged in the plaintiff’s complaint, but such denials are not repeated by the defendant in his affidavit. Where the denials in' a defendant’s answer are clear, and specific I seé no reason, notwithstanding the expression in the opinion in Gridley v. Gridley (7 Civ. Proc. Hep. .215), for holding that such denials, because they are in a verified answer and not in a. separate affidavit, are insufficient to meet the requirements on a motion for a bill of particulars'. It is the substance, merit and good faith of the denials that should influence the court in determining whether a • bill of particulars should be ordered rather than the name of the paper in which they are contained. By the Code of Civil Procedure it is provided that in construing such Code the word “ affidavit ” includes a verified pleading in an action or a verified" petition or answer in a, special proceeding. ■ ' (§ 3343, subd. ,11.)
When the complaint and answer are verified the facts .therein stated have equal significance and importance as if stated in an affidavit. (Blatchford v. N. Y. & N. H. R. R. Co., 7 Abb. Pr. 322.)
By the 4th and 5th paragraphs of the complaint it is impossible to tell which of the two horses sold to the plaintiff by the defendant were defective in the particulars in said paragraphs stated.- The defendant purchased said horses separately and it is important for him to know which horse is referred- to in each of said paragraphs.
The defendant’s motion for a bill of particulars should be granted to the extent of requiring the' plaintiff to specify - which horse he refers to in each of said paragraphs of the complaint. The defendant is also entitled to a bill of particulars of the several amounts *291paid by him in caring for and endeaving to cure said horses, with the name of the person or persons to whom such amounts were so paid.
All concurred.
Order reversed, with ten dollars costs and disbursements, and motion granted as per opinion.